DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folli (US Patent 5,757,607) in view of Hatada et al. (US Patent 6,018,454).


    PNG
    media_image1.png
    322
    485
    media_image1.png
    Greyscale

Figure 4 of Folli with Examiner’s Comments (Figure 4EC)
In re claim 1, Folli discloses a film capacitor comprising:
a first dielectric film (70 – Figure 4, col.4 l.24) having a first side (upper side of 70 – Figure 4) and 
a second side (lower side of 70 – Figure 4)opposite to the first side;
a second dielectric film (70’ – Figure 4, col.4 l.24) having a first side (upper surface of 70’ – Figure 4) and a second side (lower surface of 70’ – Figure 4) opposite to the first side, the second dielectric film being arranged such that the first side of the second dielectric film opposes the second side of the first dielectric film (Figure 4);
a first inner electrode (60 – Figure 4, col.4 l.23) on the first side of the first dielectric film (70 – Figure 4), the first inner electrode including a first connection portion (C1 – Figure 4EC), a first main electrode portion (M1 – Figure 4EC) joined to the first connection portion and thinner than the first connection portion (Figure 4EC), and a first thin portion (T1 – Figure 4EC) extending from the first main electrode portion and thinner than the first main electrode portion (M1 – Figure 4EC); 
a second inner electrode (60’ – Figure 4, col.4 l.23) between the first dielectric film and the second dielectric film (Figure 4EC), the second inner electrode including a second connection portion (C2 – Figure 4EC) and a second main electrode portion (M2 – Figure 4EC) joined to the second connection portion and thinner than the second connection portion (C2 – Figure 4EC), the second connection portion including a reduction region (R2 – Figure 4EC) having a thickness that decreases from the second connection portion toward the second main electrode portion (Figure 4EC);
wherein the first main electrode portion (M1 – Figure 4EC) opposes the second main electrode portion (M2 – Figure 4EC) across the first dielectric film (70 – Figure 4EC), and
the first thin portion (T1 – Figure 4EC) opposes the reduction region (R2 – Figure 4EC) of the second connection portion across the first dielectric film (70 – Figure 4EC).
Folli does not disclose a first outer electrode on a first end face of a laminate of the first dielectric film and the second dielectric film, the first outer electrode being electrically connected to the first connection portion of the first inner electrode and spaced apart from the second inner electrode; and 
a second outer electrode on a second end face of the laminate, the second outer electrode being electrically connected to the second connection portion of the second inner electrode and spaced apart from the first inner electrode.
Hatada discloses a first outer electrode (left 21 – Figure 8, col.9 ll.6-10) on a first end face of a laminate of the first dielectric film (lower 2 – Figure 4, Figure 8, col.5 l.2) and the second dielectric film (upper 2 – Figure 4, Figure 8, col.5 l.2), the first outer electrode being electrically connected to the first connection portion (portion of left 4 connected to 21 – Figure 4, Figure 8, col.3 l.25)of the first inner electrode (left 4 – Figure 8) and spaced apart from the second inner electrode (right 4 – Figure 8); and 
a second outer electrode (right 21 – Figure 8, col. 9 ll.6-10) on a second end face of the laminate, the second outer electrode being electrically connected to the second connection portion (portion of left 4 connected to 21 – Figure 8) of the second inner electrode and spaced apart from the first inner electrode (Figure 8).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode structure as described by Hatada to form a working capacitor that is capable of communicating with external electronic components. 
In re claim 2, Folli in view of Hatada discloses the film capacitor according to claim 1, as explained above. Folli further discloses wherein the second internal electrode (60’ – Figure 4) is on the first side of the second dielectric film (upper surface of 70’ – Figure 4).
In re claim 3, Folli in view of Hatada discloses the film capacitor according to claim 1, as explained above. Folli does not explicitly disclose wherein the second internal electrode is on the second side of the first dielectric film.
Hatada discloses the configuration of a rolled capacitor element (col.9 ll.6-10) in which the second internal electrode (right 4 – Figure 8) is on an opposing side of the dielectric film (2 – Figure 8) on which the first internal electrode (left 4 – Figure 8) is disposed.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode structure as described by Hatada to form a working capacitor that is capable of communicating with external electronic components. 
In re claim 4, Folli in view of Hatada discloses the film capacitor according to claim 1, as explained above. Folli further discloses wherein the second inner electrode (60’ – Figure 4) further includes a second thin portion (T2 – Figure 4EC) extending from the second main electrode portion (M2 – Figure 4EC) toward AFDOCS/22407540.1Attorney Docket No. 040857.00011 - 54 -the first end (left end of 70 – Figure 4EC) and thinner than the second main electrode portion (Figure 4EC), the first connection portion (C1 – Figure 4EC) includes a reduction region (R1 – Figure 4EC) having a thickness that decreases from the first end (left end of 70 – Figure 4EC) toward the first main electrode portion (M1 – Figure 4EC), and the second thin portion (T2 – Figure 4EC) opposes the reduction region (R1 – Figure 4EC) of the first connection portion across the first dielectric film (70 – Figure 4EC).
Folli does not disclose a first outer electrode.
Hatada discloses a first outer electrode (left 21 – Figure 8, col.9 ll.6-10) on a first end face of a laminate of the first dielectric film (lower 2 – Figure 4, Figure 8, col.5 l.2).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode structure as described by Hatada to form a working capacitor that is capable of communicating with external electronic components. 
In re claim 5, Folli in view of Hatada discloses the film capacitor according to claim 1, as explained above. Folli further discloses wherein a cross section of the reduction region (R2 – Figure 4EC) of the second connection portion (C2 – Figure 4EC) in a lamination direction of the first dielectric film (70 – Figure 4EC) and the second dielectric film (70’ – Figure 4EC) has a tapered shape (Figure 4EC).
In re claim 6, Folli in view of Hatada discloses the film capacitor according to claim 5, as explained above. Folli further discloses wherein a cross section of the first thin portion (T1 – Figure 4EC) in the lamination direction of the first dielectric film (70 – Figure 4EC) and the second dielectric film (70’ – Figure 4EC) has a tapered shape in which a thickness thereof decreases from the first main electrode portion (M1 – Figure 4EC) toward the second end.
Folli does not disclose a second outer electrode.
Hatada discloses a second outer electrode (right 21 – Figure 8, col. 9 ll.6-10) on a second end face of the laminate, the second outer electrode being electrically connected to the second connection portion (portion of left 4 connected to 21 – Figure 8) of the second inner electrode and spaced apart from the first inner electrode (Figure 8).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode structure as described by Hatada to form a working capacitor that is capable of communicating with external electronic components. 
In re claim 7, Folli in view of Hatada discloses the film capacitor according to claim 5, as explained above. Folli does not explicitly disclose a maximum total thickness of the reduction region of the second connection portion and the first thin portion opposing each other across the first dielectric film is smaller than a difference between a maximum AFDOCS/22407540.1Attorney Docket No. 040857.00011 - 55 - thickness of the second connection portion and a maximum thickness of the second main electrode portion. However, Folli discloses adjusting the sheet resistance within regions of the metallized film to create a balance between enabling the capacitor to operate with an impressed current alternating component of sufficiently high value and limiting a corrosion phenomena (col.6 ll.38-58). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the thickness of the metallized film, and thus sheet resistance of the layer, to create a proper balance between operational capabilities and corrosion of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 8, Folli in view of Hatada discloses the film capacitor according to claim 1, as explained above. Folli does not explicitly disclose wherein the second connection portion opposing an end of the first thin portion closest to the second outer electrode has a thickness that is more than one time and not more than two times a maximum thickness of the second main electrode portion. However, Folli discloses adjusting the sheet resistance within regions of the metallized film to create a balance between enabling the capacitor to operate with an impressed current alternating component of sufficiently high value and limiting a corrosion phenomena (col.6 ll.38-58). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the thickness of the metallized film, and thus sheet resistance of the layer, to create a proper balance between operational capabilities and corrosion of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 9, Folli in view of Hatada discloses the film capacitor according to claim 1, as explained above. Folli further discloses wherein the reduction region (R2 – Figure 4EC) of the second connection portion (C2 – Figure 4EC) is longer than the first thin portion (T1 – Figure 4EC) in a direction from the first end (left of 70 – Figure 4EC) toward the second end (right of 70 – Figure 4EC).
Folli does not disclose a first outer electrode and a second outer electrode.
Hatada discloses a first outer electrode (left 21 – Figure 8, col.9 ll.6-10) on a first end face of a laminate of the first dielectric film (lower 2 – Figure 4, Figure 8, col.5 l.2) and a second outer electrode (right 21 – Figure 8, col. 9 ll.6-10) on a second end face of the laminate, the second outer electrode being electrically connected to the second connection portion (portion of left 4 connected to 21 – Figure 8) of the second inner electrode and spaced apart from the first inner electrode (Figure 8).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode structure as described by Hatada to form a working capacitor that is capable of communicating with external electronic components. 
In re claim 10, Folli in view of Hatada discloses the film capacitor according to claim 1, as explained above. Folli further discloses the first thin portion (T1 – Figure 4EC) is within the reduction region (R2 – Figure 4EC) of the second connection portion (C2 – Figure 4EC) when viewed from a lamination direction of the first dielectric film (70 – Figure 4EC) and the second dielectric film (70’ – Figure 4EC).
In re claim 12, Folli in view of Hatada discloses the film capacitor according to claim 1, as explained above. Folli further discloses the second inner electrode (60’ – Figure 4EC) is on the first side of the second dielectric film (70’ – Figure 4EC), and the second connection portion (C2 – Figure 4EC) is configured such that a side thereof opposing the first thin portion (T1 – Figure 4EC) across the first dielectric film (70 – Figure 4EC) is made of a material having a lower electrical conductivity than a material of a side thereof opposing the second dielectric film (col.2 ll.34-40; Note that the metallization can be a zinc-aluminum alloy. The Examiner is taking the lower conductivity element to be zinc and the greater conductivity element to be aluminum).
In re claim 14, Folli in view of Hatada discloses the film capacitor according to claim 1, as explained above. Folli further discloses wherein the first dielectric film (70 – Figure 4) contains a first curable resin (col.2 ll.34-35) as a main component thereof, and the second dielectric film (70’ – Figure 4) contains a second curable resin (col.2 ll.34-35) as a main component thereof.

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folli (US Patent 5,757,607) in view of Hatada et al. (US Patent 6,018,454) and in further view of Okuno et al. (US Publication 2008/0259522).
In re claim 11, Folli in view of Hatada discloses the film capacitor according to claim 1, as explained above. Folli does not disclose wherein the second connection portion is made of a material having a lower electrical conductivity than a material of the first thin portion.
Okuna discloses a connection portion (3 – Figure 3, ¶74) is made of a material having a lower electrical conductivity than a material of a first thin portion (2 – Figure 3, ¶74) (¶74).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode material as described by Okuna to obtain a device of desired conductivity, capacitance, and resistivity. 
In re claim 13, Folli in view of Hatada discloses the film capacitor according to claim 11, as explained above. Folli does not disclose wherein the second connection portion is made of a material containing zinc as a main component thereof, and the first thin portion is made of a material containing aluminum as a main component thereof.
Okuna discloses a connection portion (3 – Figure 3) is made of a material containing zinc as a main component thereof (¶74), and a thin portion (2 – Figure 3) is made of a material containing aluminum as a main component thereof (¶74).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode material as described by Okuna to obtain a device of desired conductivity, capacitance, and resistivity. 

Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folli (US Patent 5,757,607) in view of Nitta et al. (JP2015106608A).

    PNG
    media_image2.png
    517
    568
    media_image2.png
    Greyscale

Figure 7 of Folli with Examiner’s Comments (Figure 7EC)
In re claim 15, Folli discloses a film capacitor comprising:
a first dielectric film (701’ – Figure 7, col.6 l.10) having a first side (upper side of 701 – Figure 7) and a second side (lower side of 701’ – Figure 7) opposite to the first side;
a second dielectric film (701 – Figure 7, col.6 1.10) having a first side (upper side of 701’ – Figure 7) and a second side (lower side of 701 – Figure 7) opposite to the first side, the second dielectric film being arranged such that the first side of the second dielectric film opposes the second side of the first dielectric film (col.6 ll.1-4; Note that the films are rolled together, and therefore this arrangement of dielectric films is obtained.)
a first inner electrode (601’ – Figure 7, col.6 l.15) on the first side of the first dielectric film (701’ – Figure 7), the first inner electrode including a first main electrode (M1 – Figure 7EC) portion and a first thin portion (T1 – Figure 7EC) extending from the first main electrode portion and thinner than the first main electrode portion (Figure 7EC);
a second inner electrode (601 – Figure 7, col.6 l.15) between the first dielectric film and the second dielectric film (col.6 ll.1-4; Note that the films are rolled together, and therefore this arrangement of dielectric films is obtained.), the second inner electrode including a first connection portion (C1 – Figure 7EC), a second main electrode portion (M2 – Figure 7EC) joined to the first connection portion (C1 – Figure 7EC) and thinner than the first connection portion (Figure 7EC), a second connection portion (C2 – Figure 7EC), and a third main electrode portion (M3 – Figure 7EC) spaced apart from the second main electrode portion (M2 – Figure 7EC) and joined to the second connection portion (C2 – Figure 7EC) and thinner than the second connection portion (Figure 7EC), the second connection portion including a reduction region (R1 – Figure 7EC) having a thickness that decreases from the second connection portion toward the third main electrode portion (Figure 7EC),
wherein the first main electrode portion (M1 – Figure 7EC) opposes the second main electrode portion (M2 – Figure 7AEC) and the third main electrode portion (M3 – Figure 7EC) across the first dielectric film (col.6 ll.1-4), and
the first thin portion (T1 – Figure 7EC) opposes the reduction region (R1 – Figure 7EC) of the second connection portion across the first dielectric film (Figure 7EC; col.6 ll.1-4).
Folli does not disclose a first outer electrode on a first end face of a laminate of the first dielectric film and the second dielectric film, the first outer electrode being electrically connected to the first connection portion of the second inner electrode and spaced apart from the first inner electrode; and
a second outer electrode on a second end face of the laminate, the second outer electrode being electrically connected to the second connection portion of the second inner electrode and spaced apart from the first inner electrode, wherein the first main electrode portion opposes the second main electrode portion and the third main electrode portion across the first dielectric film.
Nitta discloses a first outer electrode (left 4 – Figure 4, ¶23) on a first end face of a laminate of a first dielectric film (26 – Figure 4, ¶63) and the second dielectric film (24 – Figure 4, ¶63), the first outer electrode being electrically connected to a first connection portion of a second inner electrode (22 – Figure 4, ¶66) and spaced apart from a first inner electrode (23 – Figure 4, ¶63); and
a second outer electrode (right 4- Figure 4) on a second end face of the laminate, the second outer electrode being electrically connected to a second connection portion of the second inner electrode (22 – Figure 4) and spaced apart from the first inner electrode (23 – Figure 4).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode structure as described by Nitta to form a working capacitor that is capable of communicating with external electronic components.
In re claim 16, Folli in view of Nitta discloses the film capacitor according to claim 15, as explained above. Folli further discloses wherein the first inner electrode (601’ – Figure 7EC) further includes a second thin portion (T2 – Figure 7EC) extending from the first main electrode portion (M1 – Figure 7EC) toward the first end and thinner than the first main electrode portion (M1 – Figure 7EC), the first connection portion (C1 – Figure 7EC) includes a reduction region (R2 – Figure 7EC) having a thickness that decreases from the first end toward the second main electrode portion (M2 – Figure 7EC), and the second thin portion (T2 – Figure 7EC) opposes the reduction region (R2 – Figure 7EC) of the first connection portion across the first dielectric film (col.6 ll.1-4).
Folli does not disclose a first outer electrode. 
Nitta discloses a first outer electrode (left 4 – Figure 4, ¶23) on a first end face of a laminate of a first dielectric film (26 – Figure 4, ¶63) and the second dielectric film (24 – Figure 4, ¶63).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode structure as described by Nitta to form a working capacitor that is capable of communicating with external electronic components.
In re claim 17, Folli in view of Nitta discloses the film capacitor according to claim 15, as explained above. Folli further discloses wherein the second internal electrode (601 – Figure 7) is on the first side of the second dielectric film (701 – Figure 7).
In re claim 18, Folli in view of Nitta discloses the film capacitor according to claim 15, as explained above. Folli does not disclose wherein the second internal electrode is on the second side of the first dielectric film.
Nitta discloses the internal electrodes are in contact with dielectric adjacent dielectric films (Figure 4).
The combination of Folli and Nita discloses the second internal electrode is on the second side of the first dielectric film.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode structure as described by Nitta to provide for a more compact capacitor element. 

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folli (US Patent 5,75,607) in view of Nitta et al. (JP2015106608A) and in further view of Okuno et al. (US Publication 2008/0259522).
In re claim 19, Folli in view of Nitta discloses the film capacitor according to claim 15, as explained above. Folli does not disclose wherein the second connection portion is made of a material having a lower electrical conductivity than a material of the first thin portion.
Okuna discloses a connection portion (3 – Figure 3, ¶74) is made of a material having a lower electrical conductivity than a material of a first thin portion (2 – Figure 3, ¶74) (¶74).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode material as described by Okuna to obtain a device of desired conductivity, capacitance, and resistivity. 
In re claim 20, Folli in view of Nitta discloses the film capacitor according to claim 11, as explained above. Folli does not disclose wherein the second connection portion is made of a material containing zinc as a main component thereof, and the first thin portion is made of a material containing aluminum as a main component thereof.
Okuna discloses a connection portion (3 – Figure 3) is made of a material containing zinc as a main component thereof (¶74), and a thin portion (2 – Figure 3) is made of a material containing aluminum as a main component thereof (¶74).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode material as described by Okuna to obtain a device of desired conductivity, capacitance, and resistivity. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vetter (US Patent 6,222,721)				Figure 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848